IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                              OFFICE OF SPECIAL MASTERS
                                                                    No. 14-688V
                                                                 Filed: July 2, 2015
                                                               (Not to be published)

*************************
MARTA GARCIA,                            *
                                         *
                   Petitioner,           *            Stipulation; Flu; Shoulder Injury
       v.                                *            Attorneys’ Fees & Costs
                                         *
SECRETARY OF HEALTH                      *
AND HUMAN SERVICES,                      *
                                         *
                   Respondent.           *
****************************
Jonathan Gold, Esq., Rosenbaum & Rosenbaum, P.C., New York, NY for petitioner.
Alexis Babcock, Esq., U.S. Dep’t. of Justice, Washington, DC for respondent.

                                                     DECISION ON JOINT STIPULATION1

Gowen, Special Master:

       Marta Garcia [“petitioner”] filed a petition for compensation under the National
Vaccine Injury Compensation Program2 on July 31, 2014. Petitioner alleges that she
suffered a shoulder injury that was caused in fact by the influenza vaccination she
received on September 12, 2011. See Stipulation, filed July 2, 2015, at ¶¶ 2, 4.
Further, petitioner alleges that she experienced residual effects of her injuries for more
than six months. Stipulation at ¶ 4. Respondent denies that the influenza vaccination is
the cause of petitioner’s alleged shoulder injury or any other injury or her current
condition. Stipulation at ¶ 6.


                                                            
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that provision, I
will delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, the parties have agreed to settle the case. On July 2, 2015, the
parties filed a joint stipulation agreeing to settle this case and describing the settlement
terms.

Respondent agrees to pay petitioner:

       a. A lump sum of $45,000.00 in the form of a check payable to petitioner,
          Marta Garcia. This amount represents compensation for all damages that
          would be available under § 300aa-15(a); and

       b. A lump sum of $5,000 in the form of a check payable jointly to petitioner
          and petitioner’s attorney, Jonathan Gold, Esq., for attorneys’ fees and
          costs available under § 300aa-15(e); and, in compliance with General Order
          #9 no out-of-pocket expenses were incurred by petitioner in proceeding on
          the petition.

       The special master adopts the parties’ stipulation attached hereto, and awards
compensation in the amount and on the terms set forth therein. The clerk of the court is
directed to enter judgment in accordance with this decision.3


IT IS SO ORDERED.

                                            s/ Thomas L. Gowen
                                            Thomas L. Gowen
                                            Special Master




                                                            
3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a

notice renouncing the right to seek review.